
	

115 SRES 350 IS: Recognizing the 69th anniversary of the Universal Declaration of Human Rights and the celebration of “Human Rights Day”.
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 350
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2017
			Mr. Coons (for himself, Mr. Tillis, Mr. Blumenthal, Mr. Inhofe, Ms. Baldwin, Mr. Rubio, Mr. Brown, Mr. Young, Mr. Franken, Mr. McCain, Mr. Van Hollen, Ms. Murkowski, Mr. Menendez, Mr. Merkley, Mr. Casey, Mr. Wyden, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing the 69th anniversary of the Universal Declaration of Human Rights and the celebration
			 of Human Rights Day.
	
	
 Whereas the Universal Declaration of Human Rights, adopted by the United Nations 69 years ago on December 10, 1948, represents the first comprehensive agreement among nations as to the specific rights and freedoms of all human beings;
 Whereas the Universal Declaration of Human Rights upholds the basic principles of liberty and freedom enshrined in the Constitution of the United States and the Bill of Rights;
 Whereas awareness of human rights— (1)is essential to the realization of fundamental freedoms;
 (2)promotes equality; (3)contributes to preventing conflict and human rights violations; and
 (4)enhances participation in democratic processes; Whereas Congress has a proud history of promoting human rights that are internationally recognized; and
 Whereas December 10 of each year is celebrated around the world as “Human Rights Day”: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 69th anniversary of the Universal Declaration of Human Rights and the celebration of Human Rights Day;
 (2)supports the ideals of human rights and reaffirms the Universal Declaration of Human Rights; (3)encourages all nations to continue working towards freedom, peace, and security, which can be achieved through democracy, respect for human rights, and the rule of law; and
 (4)encourages the people of the United States to observe Human Rights Day and continue a commitment to upholding freedom, democracy, and human rights across the globe.  